TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00556-CR


                                 Cody A. Carpenter, Appellant

                                                  v.

                                  The State of Texas, Appellee




                 FROM THE 51ST DISTRICT COURT OF IRION COUNTY
          NO. CR19-002, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on January 13, 2020. On counsel’s

motion, the time for filing was extended to March 11, 2020. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than May 11, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 20, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish